Case 19-13273-VFP          Doc 615     Filed 03/16/21 Entered 03/16/21 10:02:05            Desc Main
                                      Document      Page 1 of 6



 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, New Jersey 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 Barry J. Roy
 Counsel to Jeffrey A. Lester, Chapter 7 Trustee

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY


  In re:                                                   Case No. 19-13273 (VFP)

  IMMUNE PHARMACEUTICALS, INC. et. al.,                    Chapter 7

                             Debtors.                      Jointly Administered


  JEFFREY A. LESTER, Chapter 7 Trustee,                    Adv. Pro. No.

                             Plaintiff,
  v.

  ROBERT HALF, INC.,

                              Defendant.


                                COMPLAINT TO AVOID
                             AND RECOVER PRE-PETITION
                      TRANSFERS AND FOR OTHER RELATED RELIEF

           Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc. (the

 “Debtor”), by and through his counsel, Rabinowitz, Lubetkin & Tully, LLC, by way of Complaint

 against Robert Half, Inc. (the “Defendant”), seeks to (i) avoid transfers by the Debtor to Defendant

 as preferential pursuant to 11 U.S.C. § 547; (ii) recover the value of the avoided transfers pursuant

 to 11 U.S.C. § 550; and (iii) obtain a Bankruptcy Court Order determining that any claims the

 Defendant may hold against the Debtor’s bankruptcy estate are waived, discharged, and barred

 pursuant to 11 U.S.C. § 502(h).
Case 19-13273-VFP         Doc 615     Filed 03/16/21 Entered 03/16/21 10:02:05               Desc Main
                                     Document      Page 2 of 6



                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this proceeding in accordance with 28 U.S.C.

 §§ 157 and 1334(b). Venue is properly laid in this district pursuant to 28 U.S.C. § 1409(a).

        2.      This proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A), (B),

 (F) and (O). The applicable statutory basis for the claims asserted herein includes, but is not limited

 to, 11 U.S.C. §§ 547, 550, and 502.

                       GENERAL ALLEGATIONS AND BACKGROUND

        3.      On February 17, 2019 (the “Petition Date”), the Debtor filed a voluntary Chapter

 11 petition for relief under Title 11 of the United States Code (the “Bankruptcy Code”) in the

 United States Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”).

        4.      On April 2, 2020, the Bankruptcy Court entered an order converting the Debtor’s

 Chapter 11 case to Chapter 7.

        5.      On April 3, 2020, the Trustee was appointed as Chapter 7 Trustee for the Debtor

 and continues to serve as trustee herein.

        6.      On July 11, 2019, the Trustee was appointed to serve as interim trustee in the

 Debtor’s bankruptcy case. The Trustee continues to serve as Chapter 7 trustee of the Debtor’s

 bankruptcy estate.

        7.      Upon information and belief, the Defendant is a Delaware corporation with a

 principal     place      of     business       located     at      2884      Sand       Hill     Road

 Menlo Park, California 94025.

        8.      Upon information and belief, the Defendant provides temporary employee services.

        9.      Upon information and belief, the Defendant provided the Debtor with temporary

 employees.



                                                   2
Case 19-13273-VFP          Doc 615     Filed 03/16/21 Entered 03/16/21 10:02:05            Desc Main
                                      Document      Page 3 of 6



         10.      On January 20, 2021, counsel for the Trustee conducted an interview of John Clark

 (“Clark”), the Debtor’s former controller. During the course of the interview, Clark confirmed that

 the Defendant provided services to the Debtor.

         11.      On February 3, 2021, counsel for the Trustee issued a preference demand letter to

 the Defendant requesting, among other things, a written explanation and calculation of any

 defenses it may have pursuant to 11 U.S.C. § 547(c) of the Bankruptcy Code.

         12.      The Defendant did not respond to the preference demand letter.

         13.      Within ninety days of the Petition Date, the Debtor made payments, by electronic

 fund transfers, to the Defendant in the aggregate amount of not less than $28,065.34 (the

 “Transfers”). Upon information and belief, the Transfers were made by the Debtor as follows:

                         Date                                           Amount

  11/19/2018                                           $11,984.14
  12/12/2019                                           $8,744.80
  1/10/2019                                            $4,372.40

                                              COUNT I

         14.      The Trustee repeats and realleges each and every allegation contained in paragraphs

 1 – 13 as if set forth at length herein.

         15.      The Transfers were made by the Debtor to the Defendant (a) for the benefit of the

 Defendant, who was a creditor of the Debtor; (b) on account of an antecedent debt owed by the

 Debtor to the Defendant; (c) while the Debtor was insolvent; and (d) within ninety days of the

 Petition Date.

         16.      The Transfers enabled the Defendant to receive more than it would otherwise

 receive as a creditor of the Debtor had the Transfers not been made.

         17.      The Transfers were made outside the ordinary course of business or financial affairs


                                                   3
Case 19-13273-VFP          Doc 615     Filed 03/16/21 Entered 03/16/21 10:02:05          Desc Main
                                      Document      Page 4 of 6



 of the Debtor, and were not made according to ordinary business terms.

         18.     Pursuant to Bankruptcy Code Sections 547 and 550, the Trustee may avoid and

 recover the Transfers.

         WHEREFORE, the Trustee demands judgment in his favor and against the Defendant as

 follows:

                 (a)      Avoiding the Transfers;

                 (b)      For damages in amount equal to the value of the Transfers, together with

         interest and cost of suit;

                 (c)      Ordering the Defendant to turn over to the Trustee within ten days of

         judgment an amount equal to the value of the Transfers; and

                 (d)      Granting such other and further relief that the Court deems just and

         equitable.

                                             COUNT II

         19.     The Trustee repeats and realleges each and every allegation contained in paragraphs

 1 – 18 as if set forth herein at length.

         20.     The Trustee demanded repayment of the Transfers prior to the filing of the within

 Complaint.

         21.     The Defendant has failed and refused to turn over to the Trustee the value of the

 Transfers, or to otherwise repay the Transfers to the Debtor’s bankruptcy estate.

         22.     Pursuant to Bankruptcy Code 502(d), the Trustee is entitled to an Order waiving,

 discharging, and barring any claims that the Defendant may hold against the within estate.

         WHEREFORE, the Trustee demands judgment in his favor and against the Defendant as

 follows:



                                                    4
Case 19-13273-VFP          Doc 615      Filed 03/16/21 Entered 03/16/21 10:02:05          Desc Main
                                       Document      Page 5 of 6



                 (a)     for an order waiving, discharging, and barring any claims that the Defendant

         may hold against the within estate; and

                 (b)     granting such other and further relief that the Court deems just and

         equitable.

                                             COUNT III

         23.     The Trustee repeats and realleges each and every allegation set forth in paragraphs

 1 – 22 as if set forth herein at length.

         24.     The Transfers constitute payments made by the Debtor to the Defendant.

         25.     The Defendant was the initial transferee of the Transfers, the entity for whose

 benefit the Transfers were made, and the beneficial transferee of such Transfers.

         26.     Pursuant to Bankruptcy Code § 550, the Trustee is entitled to recover the Transfers,

 together with pre- and post-judgment interest at the maximum legal rate from the date that the

 Transfers were made to the Defendant.

         WHEREFORE, the Trustee demands judgment in his favor and against the Defendant as

 follows:

                 (a)     avoiding the Transfers;

                 (b)     for damages in amount equal to the value of the Transfers, together with

         interest and costs of suit;

                 (c)     ordering the Defendant to turn over to the Trustee within ten days of

         judgment an amount equal to the value of the Transfers; and

                 (d)     granting such other and further relief that the Court deems just and




                                                   5
Case 19-13273-VFP        Doc 615    Filed 03/16/21 Entered 03/16/21 10:02:05   Desc Main
                                   Document      Page 6 of 6



       equitable.

                                           RABINOWITZ, LUBETKIN & TULLY, LLC
                                           Counsel to Chapter 7 Trustee


                                           By:     /s/ Barry J. Roy
                                                  BARRY J. ROY
 Dated: March 15, 2021




                                              6
